Citation Nr: 0818010	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-31 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected sarcoidosis, for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
 


INTRODUCTION

The veteran had active service from January 1962 to March 
1969.  He died in late  1999.  The appellant is the veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which granted the appellant's claim 
of entitlement to service connection for sarcoidosis, for the 
purpose of accrued benefits, and assigned a noncompensable 
disability rating, effective as of August 28, 1998.  The 
appellant expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.

The Board notes that in a letter dated in February 2007, the 
appellant's representative requested that the case be 
maintained at the RO pending submission of additional 
evidence in support of the claim.  As over one year has 
passed since the receipt of the letter by the RO and no 
additional evidence has been submitted by the appellant or 
her representative, the case has been forward to the Board 
for appellate review.


FINDING OF FACT

At the time of his death, the veteran's sarcoidosis did not 
result in any active symptomatology; his pulmonary function 
testing has been found to be normal; and he was not taking 
corticosteroids for treatment of his sarcoidosis.




CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
sarcoidosis, for the purpose of accrued benefits, are not 
met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In August 2001 and December 2003, prior to the initial 
adjudication of the appellant's claim for service connection 
for accrued benefits, VA notified her of the evidence not of 
record that was necessary to substantiate her claims.  She 
was told what information that she needed to provide, and 
what information and evidence that VA would attempt to 
obtain, and was requested to send to VA all evidence in her 
possession that pertained to the claim. 

The current issue of a higher initial disability rating for 
the now service-connected sarcoidosis is a "downstream" 
issue.  Once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
38 U.S.C.A. § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).  Nevertheless, the 
appellant was provided with additional notice by letter from 
the RO dated in January 2006.

With respect to the Dingess requirements, in light of the 
Board's denial of the appellant's claim herein, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran had also been provided a VA examination prior to 
the date of his death.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Initial Disability Rating For Sarcoidosis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the 
requirements for a compensable disability rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).  In considering 
the severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2007).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2007);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable disability rating of 
a diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007). 

Service connection for sarcoidosis for accrued benefits 
purposes was granted by rating action of the RO dated in 
December 2005, at which time a noncompensable disability 
rating was assigned.  The appellant asserts that the 
veteran's sarcoidosis was more disabling than reflected by 
the currently assigned disability rating.

The service-connected sarcoidosis is currently rated 
noncompensable pursuant to the criteria set forth in 38 
C.F.R. § 4.97, Diagnostic Code 6846, which provides that a 
noncompensable disability rating is provided for a disability 
manifested by chronic hilar adenopathy with stable lung 
infiltrates without symptoms or physiologic impairment.

The next higher disability rating of 30 percent requires 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  Pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control warrants 
a 60 percent disability rating.  Where there is cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment, a 100 percent disability 
rating is assigned.

The note that follows the diagnostic code provision indicates 
that active disease or residuals of sarcoidosis may also be 
rated as chronic bronchitis under the provisions of 
Diagnostic Code 6600 and extra-pulmonary involvement under 
the specific body system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2007).

Therefore, since sarcoidosis may be rated as chronic 
bronchitis, Diagnostic Code 6600 is also relevant to the 
rating of the veteran's disability.

Diagnostic Code 6600 provides that percent disability rating 
is warranted for chronic bronchitis for forced expiratory 
volume in one second of (FEV-1) less than 40 percent of 
predicted value, or; the ratio of forced expiratory volume in 
one second to forced vital capacity (FEB-1/FVC less than 40 
percent, or; diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) less than 40 
percent predicted or; maximum exercise capacity less than 15 
ml/kg/minutes oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure) or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

A 60 percent disability rating is warranted for FEV-1 of 40 
to 55 percent predicted or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

A 30 percent disability rating is warranted for FEV-1 of 56 
to 70 percent predicted or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56 to 65 percent predicted.

A 10 percent disability rating is warranted for FEV-1 of 71 
to 80 percent predicted or; FEV-1/FVC of 71 to 80 percent, 
or; DLCO (SB) 66 to 80 percent predicted.  See 38 C.F.R. § 
4.97, Diagnostic Code 6600 (2007).

Private medical records from J. L. Vaughen, M.D., dated in 
August 1996 shows that the veteran was tested for bilateral 
carpal tunnel median nerve compression. 

VA outpatient treatment records dated from August 1996 to 
December 1999 show that the veteran had undergone treatment 
intermittently for symptoms associated with psychiatric, 
orthopedic and genitourinary complaints, but do not reflect 
treatment for a lung disorder or a diagnosis of sarcoidosis. 

A VA pulmonary function test dated in August 1998 shows that 
FEV-1 of 95 percent predicted and FEV1/FVC of 85 percent.

A VA general medical examination report dated in January 1999 
shows that the veteran reported various symptoms, to include 
sensory difficulties and pain in the extremities, loss of 
libido and erectile dysfunction, chronic fatigue, insomnia 
and uncontrolled anger, which he attributed to a prior 
diagnosis of sarcoidosis.  He also reported provided of 
history of smoking three to five packs of cigarettes per day 
until he quit in 1990.  Physical examination revealed that 
cranial nerves were intact.  Motor examination showed no 
evidence of atrophy or abnormalities of tone.  Muscle 
strength was 5/5 in all tested muscle groups.  Sensory 
examination showed subjective complaints of decreased 
pinprick and light touch of the feet, bilaterally.  The 
veteran described some pain in the palm of the right hand.  
There were no other significant objective findings shown upon 
examination.  The examiner concluded that while sarcoidosis 
could present with peripheral nervous system syndrome, this 
was usually manifested by proximal weakness myopathy as well 
as evidence of mononeuritis multiplex, polyneuropathy, 
Guillain-Barre syndrome or polyradicular neuropathy.  There 
was no evidence on examination to support peripheral 
sarcoidosis.  The examiner also indicated that there had been 
resolution of the veteran's hilar adenopathy on his most 
recent chest X-ray.  The examiner also concluded that the 
veteran's complaints were most consistent with chronic 
depression and recommended the prescription of an 
antidepressant.

An additional VA general medical examination report dated in 
January 1999 shows that the veteran reported shortness of 
breath and dyspnea with very little exertion. Pertinent 
findings included clear lungs to auscultation, bilaterally, 
with no crackles, rhonchi or wheezes.  There was normal lung 
expansion and fremitus.  The remaining examination was 
essentially negative.  The impression was questionable 
history of sarcoidosis, and that the service medical records 
would have to be reviewed to confirm the diagnosis.

In late 1999, the veteran was involved in a motor vehicle 
accident in which he sustained injuries resulting in his 
death.  Autopsy findings included non-caseating pulmonary 
granulomata consistent with medical history of pulmonary 
sarcoidosis. 

A letter from S. A. Safdar, M.D., dated in July 2000 shows 
that it was indicated that the veteran may have had 
sarcoidosis in the 1960's. 

A letter from R. L. Rutherford, M.D. dated in January 2001 
shows that the veteran was said to have had sarcoidosis at 
the time of his death and at least as far back as 1966.  The 
veteran was said to have exhibited episodes of polyarthralgia 
and a diagnosis of abnormal median nerve conduction velocity.  
Chemistry studies had shown mild elevation of serum protein 
with normal serum calcium levels; and there was documentation 
of sensorineural hearing loss which had been reported with 
sarcoidosis.

Based on the applicable rating criteria, the Board has 
carefully reviewed the pertinent evidence of record and finds 
that with respect to the issue of entitlement to a 
compensable disability rating, there is no basis for a 
compensable disability rating for accrued benefits purposes 
pursuant to the criteria of Diagnostic Code 6846.  In order 
for the veteran to have achieved the rating criteria for the 
next highest 30 percent disability rating under Diagnostic 
Code 6846, there must have been evidence of pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids, and there 
is neither evidence of persistent symptoms nor evidence that 
symptoms required chronic low dose (maintenance) or 
intermittent corticosteroids.  As such, the preponderance of 
the evidence is against a compensable rating under Diagnostic 
Code 6846.

The Board has also considered whether a higher disability 
rating for accrued purposes would be appropriate under 
Diagnostic Code 6600 for chronic bronchitis.  However, the 
only pulmonary function test results of record were within 
normal limits, and there is no evidence of record that the 
veteran had exhibited any active disease process or residuals 
thereof.

The appellant's statements as to the frequency and severity 
of the veteran's symptoms have been considered.  However, the 
Board must attach greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).   

Given the foregoing findings and the mechanical application 
of the rating criteria, it is the determination of the Board 
that the service-connected sarcoidosis for accrued purposes 
more closely approximate the currently assigned 
noncompensable disability rating during the entire appeal 
period.  In view of the objective evidence cited above, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the medical evidence simply does 
not support the assignment of a higher disability rating, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.3, 4.7.




ORDER

An initial compensable disability rating for service-
connected sarcoidosis, for the purpose of accrued benefits, 
is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


